Case: 1:20-cv-00757 Document #: 13-2 Filed: 04/27/20 Page 1 of 4 PageID #:121




  STANG v. UNION FOR REFORM JUDAISM


MEM. OPP. TO 12(b)(6) MOTION TO DISMISS


           Judge Corinne Philpott Documents




       EXHIBIT B
Case: 1:20-cv-00757 Document #: 13-2 Filed: 04/27/20 Page 2 of 4 PageID #:122
                Case: 1:20-cv-00757 Document #: 13-2 Filed: 04/27/20 Page 3 of 4 PageID #:123



Search                                  News     Opinion
                                                    Tuesday, 21Business       Sport
                                                               April 2020 | 6.8°C BelfastLife   Entertainment           Travel   Sunday
                                                                                                                                    Log Life
                                                                                                                                        In 




                           
                           
                   News   Opinion      Business    Sport      Life    Entertainment          Travel       Sunday Life      Sections

Northern Ireland    UK    Republic of Ireland   World    Politics    Brexit   Health     Education        Courts   Obituaries




Tributes after tragic death of 'trailblazer' female judge




Corinne Philpott

By Cate McCurry
                                                                                                    
June 18 2016 07:30 AM



      Tributes have been paid to Northern Ireland's ﬁrst female County Court judge,
      Corinne Philpott QC, who passed away on Thursday.

      It is understood that the mother-of-one, who presided over some of the region's
      most high-proﬁle cases, including the Liam Adams sex abuse trial, had been
      diagnosed with an inoperable brain tumour.

      Her death was announced at Londonderry Crown Court, where she was
      Recorder from 2002 until 2007.
                                                                                                                                          Privacy
              Case: 1:20-cv-00757 Document #: 13-2 Filed: 04/27/20 Page 4 of 4 PageID #:124
     Colleagues hailed the 62-year-old, who was educated at Richmond Lodge

                             News Opinion Business Sport                Life          Entertainment   Travel   Sunday Life
School and later Queen's University, as a "pioneer" in her profession.

     She is survived her by husband, David, and their son, Christopher, who got
     married shortly before her death.

     Northern Ireland's most senior judge, Lord Chief Justice Sir Declan Morgan,
     said Corinne had paved the way for others.

     "Judge Philpott was a dedicated and passionate member of the judiciary in
     Northern Ireland," he added. "She was a trailblazer."

     Gerald McAlinden QC, chairman of the Bar of Northern Ireland, also paid
     tribute. "The passing of our esteemed colleague has brought deep sadness to
     the Bar," he said.

     "Judge Philpott was a quite simply a pioneer of the profession, being one of our
     ﬁrst female Queen's Counsel and the ﬁrst female appointed to the County
     Court here.

     "From her days, both at the Bar and at the Bench, we remember her generosity
     of spirit, her deep sense of humanity and her unfailing commitment to serve
     the interests of justice.

     "Her presence will be keenly missed by all those who knew her, and we oﬀer
     our deepest condolences to our colleague and her husband, David, and their
     family at this very sad time."

     In Crown Court yesterday the current Recorder, Judge Philip Babington, paid
     tribute to his predecessor, describing working with her as a "privilege".

     "She loved this city and she loved its people," Judge Babington said. "She
     always fought for this city behind the scenes in terms of improving judicial
     cover and proper court sittings.

     "An illness struck her down, a terrible illness which she was able to bear with
     great and typical bravery and determination."

     Belfast Telegraph




                                                                                                                         Privacy
